
	
		II
		112th CONGRESS
		2d Session
		S. 2627
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 7, 2012
			Mr. Nelson of Nebraska
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend and modify the temporary
		  reduction of duty on fludioxonil.
	
	
		1.Fludioxonil
			(a)In generalHeading 9902.12.54 of the Harmonized Tariff
			 Schedule of the United States (relating to fludioxonil) is amended—
				(1)by striking 1.0% in the
			 column 1 general rate of duty column and inserting 5.7%;
			 and
				(2)by striking the date in the effective
			 period column and inserting 12/31/2015.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) apply to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
